Citation Nr: 0634246	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-27 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the veteran is basically eligible for nonservice-
connected disability pension benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from December 1941 to February 1942, and 
again from February 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the veteran's service did not 
meet basic eligibility criteria for pension benefits.

The Board notes that a Statement of the Case was issued in 
June 2006 with respect to the veteran's claims of entitlement 
to service connection for tuberculosis, coronary artery 
disease and for an injury to the right leg.  The veteran has 
not perfected his appeal related to those claims by 
submitting a VA Form 9 as required by 38 C.F.R. § 20.202.  
Therefore, the issues are not here before the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran served in the Philippine Commonwealth Army 
during World War II.

2.  The veteran did not have recognized service in the United 
States Army, or any other branch of the United States Armed 
Forces, during World War II.

3.  The veteran has not submitted acceptable evidence of 
qualifying military service.


CONCLUSION OF LAW

The veteran did not have the requisite service to render him 
basically eligible for nonservice-connected disability 
pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
notes, however, that the veteran was advised of his rights 
and responsibilities under the VCAA in February and June 
2006.  He did not provide any additional evidence and, as set 
forth in more detail below, his appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.

In August 2004, the veteran submitted an application for VA 
compensation and pension benefits, asserting that he had 
service with the Philippine Commonwealth Army from December 
1941 to April 1942.  An Affidavit of Philippine Army 
Personnel dated in November 1945 reflects that the veteran 
was inducted into the USAFFE, which is the United States 
Armed Forces for the Far East, on December 19, 1941; was a 
civilian from April 17, 1942, to February 26, 1945; and, was 
being processed from February 27, 1945, to March 13, 1945.  
The Affidavit reflects that the veteran had no guerilla 
service.  There is no reference to service with the 
Philippine Scouts. 

In September 1970, the National Personnel Records Center 
(NPRC) reported that the veteran was in beleaguered status 
from December 19, 1941, to April 8, 1942; missing on April 9, 
1942; in no casualty status from April 10, 1942, to February 
26, 1945; and, part of the Regular Philippine Army Service 
from February 27, 1945, to May 19, 1946.  This report was 
verified by the NPRC in September 2004.

In August 2005, the veteran advised that he was part of the 
regular component of the Philippine Commonwealth Army, during 
which time he participated in a trainee program for six 
months with the United States Army, spent July 10, 1940, as a 
cadre trainee in the United States Army Reserve, and had 
guerilla service with the Philippine Scouts from March 15, 
1944, to April 21, 1944.  The veteran has not provided 
service documents to support his contention that he served 
with the United States Army or Philippine Scouts nor has he 
submitted a DD Form 214 or other service discharge document 
corroborating his assertion that he served directly with the 
United States Armed Forces during World War II.

The RO denied the veteran's claim for VA pension benefits on 
the basis that he did not have the requisite military service 
to establish eligibility for such benefits.  The veteran 
appealed the RO determination, essentially arguing that he is 
entitled to both compensation and pension benefits because 
his service was in cooperation with United States Armed 
Forces and should be recognized as service in the Philippine 
Scouts.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service in the 
Commonwealth Army of the Philippines is recognized for 
eligibility for VA compensation, dependency and indemnity 
compensation, and burial allowance.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40(c).  VA regulations do not, however, 
allow for pension benefits based on service in the 
Commonwealth Army of the Philippines.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).  With 
respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  See 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the veteran or 
obtained by VA is sufficient to prove qualifying service.  
Specifically, the veteran's statements are not acceptable 
evidence under 38 C.F.R. § 3.203 as they do not verify actual 
recognized service.  Thus, VA is bound by the certification 
of the service department which shows that the veteran's 
service was limited to the Philippine Commonwealth Army 
without any recognized guerrilla service, service with the 
Philippine Scouts or direct service in the United States 
Armed Forces.  The Board fully acknowledges that the November 
1945 Affidavit reflects induction into the USAFFE; however, 
the certification from the service department shows that the 
initial period of service was in a beleaguered status with 
actual service in the Philippine Commonwealth Army.

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).  The Board has carefully reviewed the 
veteran's statements regarding his military service in World 
War II, as well as the affidavits submitted.  In the absence 
of qualifying service, however, such evidence is immaterial.  
Consequently, the law is dispositive in this case and the 
claim must be denied due to an absence of legal entitlement.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is denied.



	                        
____________________________________________
	James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


